Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Cameron P. Thornton (Reg. #78,185) on 9/6/2022.

The application has been amended as follows: 

21. (Currently Amended) A system for performing ultrasonic evaluations of portions of pipes, the system comprising: 
a plurality of frame assemblies, comprising: 
a first frame assembly comprising a first curved surface with a first radius of curvature, wherein the first frame assembly is configured to abut an outer surface of a first pipe, wherein the first curved surface corresponds to the outer surface of the first pipe; and 
a second frame assembly comprising a second curved surface with a second radius of curvature that is different than the first radius of curvature, wherein the second frame assembly is configured to abut an outer surface of a second pipe, wherein the second curved surface corresponds to the outer surface of the second pipe; and 
a flexible phased array probe selectively insertable into the first frame assembly and the second frame assembly, wherein the first frame assembly is configured to force a surface of the flexible phased array probe to conform with the first curved surface of the first frame assembly, based on the flexible phased array probe being selectively inserted into the first frame assembly, and wherein the second frame assembly is configured to force the surface of the flexible phased array probe to conform with the second curved surface of the second frame assembly, based on the flexible phased array probe being releasably inserted into the second frame assembly.

Allowable Subject Matter
Claims 2 - 11, 13 - 21 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 17, the best prior art found to record are Schmitz et al. (U.S. No. 2016/0370303 A1) and Owens et al. (U.S. No. 2016/0238564 A1) which teach the claimed invention however fail to disclose the limitations of “a plurality of frame assemblies, wherein each frame assembly comprises a frame structured to engage an outer surface of a pipe of the different pipes…”, “wherein the frame is configured to force the flexible phased array probe into the shape without the flexible phased array probe engaging the outer surface of the pipe of the different pipes, …”, “wherein a radius of a curved surface of any one frame assembly of the plurality of frame assemblies differs from a radius of a curved surface of any other one frame assembly of the plurality of frame assemblies, and wherein the flexible phased array probe is selectively coupleable to each frame of the plurality of frame assemblies” in combination with all the remaining limitations of the system for use in performing ultrasonic evaluations of portions of different pipes of different diameters as required by independent claim 17.  
Regarding Claim 21, the best prior art found to record are Schmitz et al. (U.S. No. 2016/0370303 A1) and Owens et al. (U.S. No. 2016/0238564 A1) which teach the claimed invention however fail to disclose the limitations of “a flexible phased array probe selectively insertable into the first frame assembly and the second frame assembly, wherein the first frame assembly is configured to force a surface of the flexible phased array probe to conform with the first curved surface of the first frame assembly, based on the flexible phased array probe being selectively inserted into the first frame assembly, and wherein the second frame assembly is configured to force the surface of the flexible phased array probe to conform with the second curved surface of the second frame assembly, based on the flexible phased array probe being releasably inserted into the second frame assembly” in combination with all the remaining limitations of the system for performing ultrasonic evaluations of portions of pipes as required by independent claim 21.  
Hence the prior art of records fail to teach the invention as set forth in claims 2 - 11, 13 - 21 and Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than applicant’s own reasoning. In addition, see applicant’s response of 06/10/2022 pp. 8 – 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARRIT EYASSU whose telephone number is (571)270-1403. The examiner can normally be reached M - F: 9:00AM - 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESH PATEL can be reached on (571)272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARRIT EYASSU/Primary Examiner, Art Unit 2861